

115 HR 6528 IH: To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster relief for commercial fishery failures that are due to certain tariffs imposed by other countries, and for other purposes.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6528IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Moulton (for himself, Mr. Keating, Ms. Pingree, Mr. Grijalva, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster
			 relief for commercial fishery failures that are due to certain tariffs
			 imposed by other countries, and for other purposes.
	
 1.Fisheries disaster relief for commercial fishery failures due to tariffs imposed by other countriesSection 312(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)(1)(B)) is amended—
 (1)by inserting (i) before regulatory restrictions; and (2)by inserting or (II) unilateral tariffs imposed by other countries on any United States seafood and marine exports or tariffs imposed by any country on materials necessary for the economic viability of the United States fishing industry after environment.
			